DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Erdal R. Dervis on 3/31/2021.
In the claims:
In claim 6, line 1, “1” has been changed to – 5 -.
Claim 9 has been amended as follows:
9. (Amended) A computer program product comprising a non-transitory computer readable medium code instructions are executed on a computer.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645